Title: To George Washington from Frederick Haldimand, 19 August 1783
From: Haldimand, Frederick
To: Washington, George


                        
                            
                                19 August 1783
                            
                        
                        Extract of a letter from Govr Haldiman August 19th 1783 to his Excelleny Genl Washington.
                        “As the Baron will communicate to your Excellency the substance of our conversation upon the subject of his
                            Commission, I shall add no more here than to assure your Excellency, that every measure which
                            obedience to the commands of my Sovereign and the most humane inclinations could suggest, & which the indefatigable
                            endeavours of my Officers serving in the upper Country and the force of presents could effect, has been unweariedly
                            employed in restraining the Indians & reconciling them to peace, and it is with sincere pleasure I acquaint your
                            Excellency that my efforts have been compleatly successful, notwithstanding the hostile attempts which were made against
                            the upper Country, long after their happy effects had been experienced upon the Frontiers. I have the honor to be
                            &ca
                        
                            (Signed) Fred. Haldimand
                        
                    